Privette v Precision El. (2016 NY Slip Op 05045)





Privette v Precision El.


2016 NY Slip Op 05045


Decided on June 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 23, 2016

Tom, J.P., Friedman, Richter, Kapnick, Gesmer, JJ.


1562 13587/07 86178/07 86144/08

[*1]Eric Privette, Plaintiff-Appellant,
vPrecision Elevator, Defendant-Appellant, Global Elevator, et al., Defendants, 260-261 Madison Avenue, LLC, et al., Defendants-Respondents. 
[And Third-Party Actions]


Tomkiel & Tomkiel, Scarsdale (Matthew Tomkiel of counsel), for Eric Privette, appellant.
Ahmuty, Demers & McManus, Albertson (Glenn A. Kaminska of counsel), for Precision Elevator, appellant.
Newman Myers Kreines Gross Harris, P.C., New York (Adrienne Yaron of counsel), for respondents.

Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered March 20, 2015, which granted defendants 260-261 Madison Avenue LLC, 260/261 Madison Equities Corp., the Sapir Organization and Sapir Realty Management's motion for summary judgment dismissing the complaint as against them, unanimously modified, on the law, to deny the motion as to the Sapir Organization, and otherwise affirmed, without costs.
Plaintiff alleges that he was injured in an elevator located in a building at 261 Madison Avenue in Manhattan and maintained by defendant Precision Elevator. At the time, plaintiff was employed by the building's managing agent, defendant Sapir Realty Management, formerly known as Zar Realty Management. The record demonstrates that Zar Realty and the building owner, defendant 260-261 Madison Avenue, LLC, functioned as one company; thus, as plaintiff's employers, both are entitled to the benefits of Workers' Compensation Law § 11 (see Clifford v Plaza Hous. Dev. Fund Co., Inc., 105 AD3d 609 [1st Dept 2013]; Ramnarine v Memorial Ctr. for Cancer & Allied Diseases, 281 AD2d 218 [1st Dept 2001]).
Defendant 260/261 Madison Equities Corp., the former owner, cannot be held liable for any alleged dangerous condition on the premises since it conveyed the property more than three months before plaintiff's accident, thus giving the new owner, 260-261 Madison Avenue, a reasonable time to discover and/or cure any such alleged condition (see Bittrolff v Ho's Dev. [*2]Corp., 77 NY2d 896 [1991]; Armstrong v Ogden Allied Facility Mgt. Corp., 281 AD2d 317 [1st Dept 2001]).
In opposition to defendants' prima facie showing that there is no such entity as "The Sapir Organization," plaintiff raised an issue of fact via statements made in other cases involving that entity (see e.g. GSO RE Onshore LLC v Sapir, 29 Misc 3d 1234[A] [Sup Ct, NY County 2010] [affidavit by Alex Sapir stating
that he is the president of the Sapir Organization, and his father, Tamir Sapir, is the chairman]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 23, 2016
CLERK